Citation Nr: 1758589	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  07-28 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to October 24, 2011, and an evaluation in excess of 20 percent thereafter for hemorrhoids, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has now been transferred to the RO in Atlanta, Georgia. 

A Board hearing was scheduled for July 2011.  The Veteran failed to report for his scheduled hearing, and his hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

A July 2017 memorandum decision by the Court of Appeals for Veterans Claims (Court) affirmed the Board's staged schedular rating but set aside the Board's denial of extraschedular ratings for each period on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A July 2017 order from the Court affirmed the portion of the Board's June 2016 decision that granted a schedular rating of 10 percent for hemorrhoids from September 2003 to October 23, 2011 but set aside the portion of the June 2016 Board decision that denied referral for extraschedular consideration before and after October 24, 2011.  

The Court found that the Board failed to provide adequate reasons and bases for denying referral for extraschedular consideration.  Specifically, the Board failed to provide adequate reasons and bases for finding that the Veteran's claimed symptoms including anal pain, difficulty sitting or lifting due to hemorrhoids, straining with bowel movements, blockage in the rectum, itching, hard stool, and failure to achieve complete stool evacuation were already considered by the schedule.  

The Court found that the Board also failed to properly address the positive evidence that the Veteran's hemorrhoids interfered with his employment, specifically an October 2011 VA exam that found the Veteran would have trouble lifting heavy objects or sitting for long periods and a June 2014 VA exam that stated the Veteran's hemorrhoids impacted his ability to work. 

Finally, the Court found that the Board incorrectly applied the relevant case law in deciding not to consider the collective impact of the Veteran's multiple service-connected disabilities on his ability to work.

Accordingly, the case is REMANDED for the following action:

Pursuant to the provisions of 38 C.F.R. § 3.321(b)(1), refer to the Under Secretary for Benefits or the Director, Compensation Service, (or his/her designee) the matter of the Veteran's entitlement to any higher, extra-schedular rating(s) for service-connected hemorrhoids-i.e., a rating in excess of 10 percent, prior to October 24, 2011, and a rating in excess of 20 percent, from October 24, 2011-for consideration.  

The Board notes the following symptoms identified by the Veteran: anal pain; difficulty sitting or lifting due to hemorrhoids; straining with bowel movements; blockage in the rectum; itching; hard stool; and failure to achieve complete stool evacuation.  In addition, the VA exams from October 2011 that found the Veteran would have trouble lifting heavy objects or sitting for long periods and a June 2014 VA exam that stated the Veteran's hemorrhoids impacted his ability to work.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




